Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 10/13/2022.   
Claims 9-15, elected claims, are pending and are presented for examination.  Claims 1-8 and 16-20 are withdrawn. 

Election/Restrictions
Election was made in the reply filed on 10/13/2022.  The applicant elected Group II related to claims 9-15 with traverse.  The traversal is on the ground(s) that the claims as written are generic to all of the Groups of inventions recited in the Action.  This is not found persuasive because of reasons listed below.  The requirement is still deemed proper and is therefore made FINAL.
As applicant showed in comparing table, each group has distinct element in structure.  It is same as the examiner’s descriptions in the office action.  See below. 
Invention I defines a micro-electro-mechanical (MEMs) device independent or distinct from invention II and III, for example among others, without pivot point such that a hinge of the set of hinges is a two-layer structure with a pivot point that aligns with a mass center of the mirror as required in invention II and III.  
Invention II defines a micro-electro-mechanical (MEMs) device independent or distinct from invention I and III, for example among others, a three-layer first comb actuator structure associated with a first hinge of the set of first hinges; and a three-layer second comb actuator structure associated with a second hinge of the set of second hinges. 
Invention III defines a micro-electro-mechanical (MEMs) device independent or distinct from invention I and II, for example among others, without gimbal such that a gimbal suspended on a set of first hinges that are mounted to the substrate and that are configured to tilt the gimbal about a first axis as required in invention I and II.   
See more structures defined in dependent claims.  
As described in the office action, the related inventions are patentably distinct as claimed, and either separate classification thereof, a separate status in the art when they are classifiable together, or a different field of search required.  As a result, a serious burden on the examiner. 
 
Drawings
The drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs. 1-2 are not clear to recognize each and every elements. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 9 recites “a three-layer first comb actuator“; and “a three-layer second comb actuator structure“.  
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.  Refer 112 rejection below. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “a three-layer first comb actuator“; and “a three-layer second comb actuator structure“.  These are vague and indefinite.  
Firstly, actuator is unclear.  Secondary, three-layer is unclear. 
For actuator, said actuator could be understood a pair of combs, or different sets comb pairs.  
For layers, specification [0018] describes such that “The one or more comb actuators may form part of different respective layers of the MEMS device 100. For example, the stator comb actuator 118 may form part of the third layer 112, the stator comb actuator 120 may form part of the first layer 108, and the rotor comb actuator 122 may form part of the second layer 110 (e.g., the layer formed in part by the gimbal 104)”.  
This could mean each of comb actuators has each of respective distinct layers.  Best understood per Fig. 1 is that the elements at issues located on right corner side are separate and distinct each other.  
However, reading of claim language for a three-layer first comb actuator and a three-layer second comb actuator structure could be understood that each of actuators has three layers.   This is different from understood by specification. 
Drawing is unclear. See drawing objection.  It is important to provide clear drawing so that the invention in the applicant can be clearly understood.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU (US 20150234176 A1).   
As for claim 9, ZHOU discloses a micro-sized mechanical structure comprising: 
a substrate (refer 11, 35, 158, 196, Fig. 1, 3, 16, 21, etc.); 
a gimbal (169) suspended on a set of first hinges (63, 165, Fig. 4, 19) that are mounted to the substrate and that are configured to tilt the gimbal about a first axis (X, Fig. 4); 
a three-layer first comb actuator structure  (18-19, 171-173, Fig. 4, 19) associated with a first hinge (63, 165) of the set of first hinges; 
a mirror (21, 168) suspended on a set of second hinges (166) that are mounted to the gimbal and that are configured to tilt the mirror about a second axis (Y); and 
a three-layer second comb actuator structure (80, 172, 174) associated with a second hinge (61, 166, Fig. 4, 19) of the set of second hinges.  
Claimed “three-layer” is interpreted either one of following options.  See 112 rejection. 
(1) the first and second comb actuator structures comprising three set of combs (comb layers) stacked (see Figs. 2a, 2b).   
(2) the first and second comb actuator structures comprising three layers (30, 31, 30) in horizontal direction (Fig. 3).  
(3) the first and second comb actuator structures comprising three layers (180-182, 189) in vertical direction (Fig. 20).  
(4) the stator comb actuator 30 may form part of the third layer 32, the stator comb actuator 30 may form part of the first layer 42, and the rotor comb actuator may form part of the second layer 41 (Fig. 3i).  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of ZHOU for higher filling factor.  

As for claim 10, ZHOU discloses the micro-sized mechanical structure of claim 9, wherein the three-layer first comb actuator structure is a pure torque (interpreted “torque generating”) comb actuator structure.  
As for claim 11, ZHOU discloses the micro-sized mechanical structure of claim 9, wherein the three-layer second comb actuator structure is a two-stage (60, 70, Fig. 4)-stator comb actuator structure.
As for claim 12, ZHOU discloses the micro-sized mechanical structure of claim 9, wherein the three-layer first comb actuator structure includes a first stator comb actuator and a second stator comb actuator (stator and rotor), wherein the first stator comb actuator is associated with a first electrode (17a, Fig. 2a) and the second stator comb actuator is associated with a second electrode (16a). 
As for claim 13, ZHOU discloses the micro-sized mechanical structure of claim 9, wherein the three-layer second comb actuator structure includes a first stator comb actuator and a second stator comb actuator bonded together via an oxide layer [0083, 0089, 0092-0093].
As for claim 14, ZHOU discloses the micro-sized mechanical structure of claim 9, wherein a first hinge of the set of first hinges is a two-layer (the wafer is formed of silicon layer and dielectric layer, Refer Fig. 3) structure with a pivot point that aligns with a mass center of the gimbal.  Therebefore, It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure the hinge comprising two layers. 
As for claim 15, ZHOU discloses the micro- sized mechanical structure of claim 9, wherein a second hinge (61) of the set of second hinges is a two-layer structure with a pivot point that aligns with a mass center of the mirror (as being symmetric center of Y-axis, Fig. 4, 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834